           Case 1:19-vv-00275-UNJ Document 22 Filed 05/20/20 Page 1 of 2




    In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 19-0275V
                                         UNPUBLISHED


    SCOTT EVERHART,                                           Chief Special Master Corcoran

                         Petitioner,                          Filed: April 15, 2020
    v.
                                                              Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                   Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                           Table Injury; Tetanus Diphtheria
                                                              acellular Pertussis (Tdap) Vaccine;
                        Respondent.                           Shoulder Injury Related to Vaccine
                                                              Administration (SIRVA)


Leah VaSahnja Durant, Law Offices of Leah V. Durant, PLLC, Washington, DC, for
petitioner.

Kyle Edward Pozza, U.S. Department of Justice, Washington, DC, for respondent.

                                     RULING ON ENTITLEMENT1

       On February 21, 2019, Scott Everhart filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that that he suffered a left shoulder injury related to
vaccine administration (“SIRVA”) as a result of a Tetanus Diphtheria acellular Pertussis
(“Tdap”) vaccine received on November 2, 2017. Petition at 1. The case was assigned
to the Special Processing Unit of the Office of Special Masters.



1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the ruling will be available to anyone with access to
the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C.
§ 300aa (2012).
         Case 1:19-vv-00275-UNJ Document 22 Filed 05/20/20 Page 2 of 2



       On April 13, 2020, Respondent filed his Rule 4(c) report in which he concedes
that Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report
at 1. Specifically, Respondent agrees that “petitioner has satisfied the criteria set forth
in the Vaccine Injury Table (Table) and the Qualifications and Aids to Interpretation
(QAI); petitioner had no history of pain, inflammation or dysfunction in his left shoulder;
his pain and reduced range of motion occurred within 48 hours of receipt of an
intramuscular vaccination; his symptoms were limited to the shoulder in which the
vaccine was administered; and no other condition or abnormality was identified to
explain his symptoms.” Id. at 9.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                   s/Brian H. Corcoran
                                   Brian H. Corcoran
                                   Chief Special Master




                                             2
